Citation Nr: 1016553	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  02-14 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


1.  Entitlement to service connection for a low back 
disorder, claimed as low back pain.  

2.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as bilateral shoulder pain.

3.  Entitlement to service connection for cervical 
spondylosis.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
regional office (RO) that, in part, denied claims of 
entitlement to service connection for arthritis of the low 
back and arthritis of the shoulders.  The Board denied an 
appeal of the low back and shoulder issues in March 2007.  
The Veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in March 2008, the Court granted a joint 
motion by the Veteran and VA General Counsel, which was 
incorporated by reference, to vacate the Board's decision and 
remand for development and readjudication in accordance with 
the joint motion.  Specifically, the parties agreed that in 
denying the claims based only on the absence of arthritis in 
the back and shoulders, the Board had impermissibly narrowed 
the scope of the Veteran's service connection claims.  In 
accordance with the Court's remand orders, in an action dated 
in July 2008, the Board remanded those two issues for 
additional development.  

By a RO decision dated in June 2007, service connection for 
cervical spondylosis was denied.  The Veteran appealed, and 
that issue is now before the Board for the first time.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  Received in April 2010 was an appointment of a new 
representative by the Veteran.  The new attorney is 
identified on the title page of this decision.

(Consideration of the appellant's claim of service connection 
for a low back disorder is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  




FINDINGS OF FACT

1.   The Veteran does not have a shoulder disability that is 
related to his military service.  

2.  The Veteran does not have cervical spine spondylosis that 
is related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a shoulder disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2009). 

2.  The Veteran does not have cervical spine spondylosis that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
October 2004, August 2005, April 2007, and August 2008.  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and five 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims.  The AOJ sought related Social Security 
Administration (SSA) records, but was informed by SSA that 
there were no SSA records on file, and that they had 
presumably been destroyed.  The Board also notes that there 
is a response from the National Personnel Records Center 
(NPRC) that the Veteran's STRs were fire-related.  However, 
there are a great many STRs of record, including both routine 
treatment and hospital records.  While there is evidence of 
very slight damage to some of these records, the Board is 
satisfied that the Veteran's STRs are complete.  

VA has no duty to inform or assist that was unmet with 
respect to the issues decided herein. 

II.  Background

The Veteran originally claimed service connection for a low 
back disorder, claimed as low back pain, and for a bilateral 
shoulder disabilities, claimed as bilateral shoulder pain.  
In the course of a November 2004 VA examination related to 
the low back and shoulder claims, it was discovered that the 
Veteran suffers from cervical spondylosis at C5-6.  The 
Veteran has contended that he injured his shoulders in a fall 
in service, but his STRs contain no report of complaint or 
treatment related to the averred fall.  

The Veteran was admitted to a military hospital in July 1946 
complaining of back and stomach pain.  After several days of 
observation and tests, which included a chest x-ray that 
showed no abnormalities, and a gastrointestinal series, the 
Veteran was diagnosed on July 23, 1946, with a nervous 
stomach.  That entry also indicates that the Veteran appeared 
to have a psychoneurosis.  On questioning, the Veteran 
admitted to being worried about things at home, and admitted 
that he wanted a discharge.  He was referred to a 
psychiatrist, who found a mild neurosis and advised more lab 
work to rule out any further medical condition.  In the 
course of his hospitalization he continued to complain of his 
back and stomach pain, though there was no specific diagnosis 
made relative to the back.  An early August 1946 consultation 
report indicated that the workups related to this 
hospitalization were essentially negative.  Another report 
two days later noted what was described as the Veteran's 
consistent left upper quadrant pain that the Veteran claimed 
shoots into the left side of his back.  This note, too, 
indicated that a complete medical workup was negative.  The 
doctor noted that the Veteran had "a definite psychosomatic 
element in his pain."  

In a September 1946 medical officer's report, the doctor 
indicated that there was no reasonable basis for a diagnosis 
of psychoneurotic illness.  Rather, it was opined that the 
Veteran was poorly motivated, and that that was the principal 
basis of his complaints.  The report noted that the Veteran 
had spent all but two months of his last ten either on 
furlough, hospitalization, or on convalescent leave.  The 
report went on to discuss the Veteran's attempts to leave 
military service owing to his wife's pregnancy, and expressed 
the opinion that, if the Red Cross was unable to report 
sufficient grounds for early separation based on family 
considerations, the Veteran would attempt to seek other means 
for separation, including possibly through medical channels.  
In an additional hand written statement evidently from this 
examiner's superior, he stated that, following review of the 
record, he concurred in the opinion that there is no 
reasonable basis for the diagnosis of organic disease, and 
therefore no medical justification for discharge based on 
disability.  

The report of the Veteran's November 1946 separation 
examination noted no abnormalities or defects on discharge.  

Of record are private medical records from the Oakwood 
Hospital & Medical Center that, inter alia, document 
treatment related to complaints arising from a fall from a 
ladder in 2004, including back and left shoulder complaints.  
Those records show that x-ray examinations of the spine and 
left shoulder were essentially normal, with only mild 
degenerative changes noted in the lumbosacral spine.  There 
is nothing in the records from Oakwood that suggests any 
relationship between any of the Veteran's claimed 
disabilities and his military service.  

The Veteran has been afforded three examinations/opinions in 
connection with these claims.  A November 2004 examination 
report noted that the Veteran complained of pain over the 
back of his neck.  There was some limitation of motion of the 
neck, caused by pain.  X-rays revealed evidence of cervical 
spondylosis at C5-C6 with sclerosis and narrowing of the disc 
space.  Examination of the shoulders revealed no muscle 
atrophy or deformity, and no tenderness.  There was some 
limitation of motion, caused by pain.  Both upper limbs were 
negative for any neurological deficiency; tendon reflexes 
were slightly sluggish; grip strength was strong.  The 
examiner diagnosed cervical spine spondylosis, but found that 
the Veteran's shoulders were normal, with no radiological 
evidence of arthritis.  

The Veteran was examined again in October 2008.  Because that 
examination report contained apparent transcription or 
typographical errors, that examiner was asked to submit a 
supplemental opinion, which he did in April 2009.  (Because 
the supplemental opinion provides a complete summary of his 
2008 and 2009 findings, only it need be discussed here.)  

The examiner noted that the medical evidence shows that the 
Veteran has degenerative changes in the cervical spine 
consistent with cervical spondylosis.  The examiner also 
noted that the evidence did not show any significant motor 
neurologic changes to the bilateral upper extremities.  He 
also noted that his review of the Veteran's case file showed 
no evidence of injury or exacerbation while on active duty.  
Noting that the C5-C6 level is the most common level 
associated with normal degenerative changes that are age-
related and related with wear and tear, he opined that the 
Veteran's current cervical spine C5-C6 spondylosis is not 
related to injuries sustained while in active military 
service, nor did onset occur during military service.  

Regarding the Veteran's shoulder pain complaints, the 
examiner noted that his examination of the Veteran found no 
objective evidence of shoulder pain on examination, and that 
it was essentially a normal shoulder examination.  He opined 
that the Veteran's subjective complaints of shoulder pain 
were due to what he termed a referred type of pattern, and 
not due to specific pathology involving the shoulder joint 
itself.  He continued that radiation to the shoulder is 
consistent with referral pattern of cervical spondylosis.  He 
also noted that provocative maneuvers of the cervical spine 
during the November 2004 examination did not elicit 
exacerbation.  The examiner additionally noted that, in 
addition to the Veteran's cervical spondylosis, there was 
decreased range of motion in the cervical spine, which he 
noted may well be a cause of the Veteran's referred pain to 
the bilateral shoulders.  As regards the Veteran's subjective 
bilateral shoulder pain complaints, the examiner concluded 
that these are at least as likely as not due to a referred 
pain from the cervical degenerative process.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, there is evidence of current cervical spine disability, 
cervical spine spondylosis, and evidence of current shoulder 
complaints attributed to the cervical spondylosis.  There 
also is evidence of in-service complaint of back pain that 
arguably might be related to the Veteran's current bilateral 
shoulder pain complaint, but no diagnosis and no 
identification of any precipitating event in service.  

Nevertheless, there is no credible evidence of any in-service 
injury or diagnosis related to either the Veteran's cervical 
spine or his shoulder complaints.  Finally, there is no 
medical evidence of a nexus between the Veteran's current 
cervical spine spondylosis or bilateral shoulder complaints 
and his military service.  To the contrary, the April 2009 VA 
examiner's report attributed the Veteran's cervical spine 
spondylosis to the natural aging process in this 85-year old 
Veteran.  As regards the Veteran's bilateral shoulder 
complaints, the examiner opined that radiation to the 
shoulder is consistent with referral pattern of cervical 
spondylosis.  The Board notes that there is no medical 
evidence of record contradicting the opinions of the VA 
examiners.  

The Board acknowledges the Veteran's contention that the 
claimed disabilities are related to his military service.  
The Board also acknowledges that the Veteran is qualified as 
a layperson to describe a fall in service, even though that 
is not documented in his STRs.  However, there is no evidence 
of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the Veteran's 
own assertions as to the etiology of his cervical spine 
spondylosis and shoulder pain have no probative value.  
Moreover, given the VA examiner's explanation of the source 
of the Veteran's current shoulder complaints, whether or not 
the Veteran suffered an acute shoulder injury in service is 
essentially irrelevant.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran's current cervical spine spondylosis and shoulder 
complaints are not traceable to disease or injury incurred in 
or aggravated during active military service.  
 



ORDER

Entitlement to service connection for a bilateral shoulder 
disability, claimed as bilateral shoulder pain, is denied.

Entitlement to service connection for cervical spondylosis is 
denied.  


REMAND

The Board must remand the issue of service connection for a 
low back disorder in order to clarify the rationale for the 
April 2009 VA examiner's opinion that the Veteran's low back 
pain is not attributable to his military service.  

Specifically, the examiner noted in his examination report 
that the earlier examination report dated November 24, 2004, 
reported that radiographs of the back showed normal x-ray 
without evidence of degeneration.  Based on that assessment, 
and based on October 11, 2008, findings of severe 
degenerative changes in the lumbosacral region with retro-
listhesis of L5 on S1, Grade I in nature, with narrowing of 
the neural foramen, the examiner concluded that this 
indicates that the significant degenerative process 
developing in the lumbar area had onset likely between the 
2004 and the 2008 timeframe, and therefore is not related to 
his military service. 

While the examiner's conclusion that the significant 
degenerative process developing in the lumbar area had onset 
likely between the 2004 and the 2008 timeframe may well be 
correct, the Board notes that the November 2004 examination 
did not, in fact, report normal x-rays of the back without 
evidence of degeneration.  Rather, the November 2004 
examination report stated that the thoracic spine showed 
evidence of mild degenerative disc disease with kyphosis.  To 
be sure, the November 2004 examiner did write that the 
Veteran's lumbosacral spine was essentially normal, but the 
Board notes that actual report of the x-ray examination in 
November 2004 stated that x-rays of the thoracic spine 
revealed osteoporosis and a mild "compressent" fracture 
deformity of T6, T7, and T9 due to osteoporosis.  Pedicles 
appeared intact, and there was no evidence of any paraspinal 
soft tissue density masses.  X-rays of the lumbar spine also 
revealed osteoporosis, with mild degenerative changes in the 
lumbar spine with mild degenerative disc disease changes at 
L3-L4.  

Given the apparent disparity between the radiologist's 
November 2004 report and what the April 2009 VA examiner 
believed the November 2004 report showed, and given that the 
April 2009 opinion was based on the premise that the November 
2004 x-ray examination had revealed a normal spine, the Board 
must remand for a clarification, and, if necessary, another 
examination.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must contact the examiner who 
examined the Veteran in October 2008 and 
who wrote the medical opinion dated in 
April 2009, if available, and ask the 
examiner to provide an addendum to the 
April 2009 opinion.  Specifically, as 
noted above, the April 2009 opinion 
stated that the Veteran's November 2004 
examination had resulted normal x-rays of 
the back without evidence of 
degeneration.  However, also as noted 
above, the November 2004 examination 
report itself shows that the thoracic 
spine showed evidence of mild 
degenerative disc disease with kyphosis, 
and the report of the x-ray examination 
in November 2004 shows that x-rays of the 
thoracic spine revealed osteoporosis and 
a mild "compressent" fracture deformity 
of T6, T7, and T9 due to osteoporosis.  
X-rays of the lumbar spine also revealed 
osteoporosis, with mild degenerative 
changes in the lumbar spine with mild 
degenerative disc disease changes at L3-
L4.  

The examiner is asked to supplement the 
April 2009 opinion to reflect the 
November 2004 x-ray findings and to 
provide an opinion, based on the revised 
assessment of the 2004 findings, as to 
whether it is at least as likely as not 
that any low back disorder is traceable 
to the Veteran's period of military 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
(If another examination is required to 
provide the opinion, one should be 
scheduled.  If the examiner is no longer 
available, another medical practitioner 
with expertise regarding diseases of the 
joints should be asked to provide the 
supplemental opinion.)

2.  The AOJ should ensure that any 
examination report or supplemental 
opinion complies with this remand and the 
questions presented in this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If any report is insufficient, 
it should be returned to the 
examiner/reviewer for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


